IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE )
)
)
V. ) I.D.Nos. 1505018930
) 1905012766
)
FRANK POPE, )
)
Defendant. )
ORDER

Submitted: March 17, 2020!
Decided: June 18, 2020

AND NOW TO WIT, this 18" day of June, 2020, upon consideration of
Defendant Frank Pope’s (“Defendant”) Motion for Modification of Sentence, the
sentence imposed upon the Defendant, and the record in this case, it appears to the
Court that:

1. On January 21, 2016, Defendant pled guilty to Escape after Conviction?

and was sentenced to a sum of six months a Level V followed by one year at Level

 

' The United States of America and the State of Delaware declared states of emergency due to
COVID-19. As a result, per Administrative Directives of the Supreme Court of the State of
Delaware and the Delaware Superior Court, and the national and local states of emergency,
“[e]xcept as set forth in 10 Del. C. § 2007(c), deadlines in court rules or state or local statutes and
ordinances applicable to the judiciary that expire between March 23, 2020 and June 13, 2020 are
extended through July 1, 2020.” Administrative Order No. 6 Extension of Judicial Emergency
(Del. May. 14, 2020); see also Standing Order No. 6 Concerning COVID-19 Precautionary
Measures (Del. Super. Ct. Apr. 15, 2020).

? See Jury Trial Calendar: Pled Guilty-Sentence, State of Delaware y. Frank Pope, Crim. ID No.
1505018930, D.I. 14 (Del. Super. Ct. Jan. 21, 2016).

]
III. On November 20, 2019, Defendant pled guilty to new charges of one count of
Robbery 1‘t Degree and one count of Possession of a Deadly Weapon During the
Commission of a Felony (“PDWDCF”),‘ and was sentenced to a sum of six years at
Level V followed by one year at Level III.° As a result of his November 2019
convictions, Defendant was also found in violation of probation in regards to two
previous charges® and was resentenced to a sum of six months at Level IV Work
Release with no probation to follow.’

a On March 26, 2020, Defendant filed this letter. Defendant does not

specifically cite to Superior Court Criminal Rule 35(b) in his motion. However, in

 

3 Defendant was sentenced to eight years at Level V, suspended after six months at Level V, for
one year at Level III. See Sentence: ASOP Order Signed & Filed on 1/26/16, State of Delaware
v. Frank Pope, Crim. ID No. 1505018930, D.I. 15 (Del. Super. Ct. Jan. 21, 2016). Defendant’s
probation was sentenced to run concurrent to any Level II] probation. Jd.

* See Guilty Plea Form Filed — Pled Guilty, Sentenced, State of Delaware v. Frank Pope, Crim.
ID No. 1905012766, D.I. 17 (Del. Super. Ct. Nov. 20, 2019) [hereinafter “Def.’s Plea”].

> Defendant was sentenced as follows: (1) For the Robbery Charge, twenty-five years at Level V,
suspended after three years at Level V, followed by one year at Level III; and (2) For the PD WDCF
charge, twenty-five years at Level V, suspended after three years at Level V, followed by one year
at Level III. See Sentence: ASOP Order Signed and Filed 11/25/19, State of Delaware v. Frank
Pope, Crim. ID No. 1905012766, D.I. 18 (Del. Super. Ct. Nov. 20, 2019). The Court sentenced
Defendant’s probation to run concurrent to any probation he is currently serving. Jd. On March
12, 2020, Defendant’s sentence was modified to include a $200.00 restitution fee.

® See Sentence: ASOP VOP Order Signed and Filed 11/25/19, State of Delaware v. Frank Pope,
Crim. ID No. 1505018930, D.I. 52 (Del. Super. Ct. Nov. 20, 2019).

’ Defendant was sentenced as follows: (1) For Escape charge, eight years at Level V, suspended
for six months at Level [IV Work Release with no probation to follow; and (2) For the Drug Dealing
charge, eight years at Level V, suspended for six months at Level IV Work Release with no
probation to follow. Jd. The Court sentenced Defendant’s probation to run concurrent to any
probation he is currently serving. Id.

8 See Defendant’s Motion for Modification of Sentence, State of Delaware v. Frank Pope, Crim.
ID No. 1905012766, D.I. (Del. Super. Ct. Mar. 26, 2020) [hereinafter “Def.’s Mot.”]; see also
DEL. SUPER. CT. CRIM. R. 35(b).
his motion he asks the Court to modify his Level IV sentence. Generally, “[t]here is
no separate procedure, other than that which is provided under Superior Court
Criminal Rule 35, to reduce or modify a sentence.”’ The Court therefore considers
this request under Superior Court Criminal Rule 35(b).

3. In his motion, Defendant requests the Court to modify his sentence
from Level IV Work Release to Level IV Home Confinement.’® In support of his
motion, Defendant states the following grounds for relief: (1) Defendant has been
diagnosed with Schizophrenia and other mental health issues; (2) Defendant is on
disability; (3) Defendant “can’t really work[;]” (4) Defendant “walked away from
the work release due to absolutely no help for [his] mental health issues; and (5)
Defendant is “better situated with Level IV Home Confinement.”!! Defendant has
accepted “full responsibility for [his] actions and feels “blessed to have another
chance at life.”

4. Under Superior Court Criminal Rule 35(b), “[t]he Court may . . . reduce
the . . . term or conditions of partial confinement or probation, at any time.”!? Since

Defendant is not seeking to modify or reduce his Level V sentence, but rather

requests a modification of his Level IV sentence, he is not time-barred.

 

° Jones v. State, 825 A.2d 238, 2003 WL 21210348, at *1 (Del. May 22, 2003) (TABLE).
10 Def.’s Mot. at page 1.

Td at pages 1-2.

2 Td. at page 2.

13. DEL. SUPER. CT. CRIM. R. 35(b).
5. The Court recognizes that Defendant has struggled with adhering to his
sentence in the past because of his mental health issues, where since 2016 Defendant
has been found in violation of probation three times.'4 For this reason, the Court
defers to DOC to determine the appropriateness of Defendant’s Level IV placement.
The sentence is modified to six months at Level IV DOC Discretion, whereby DOC
may determine the appropriate placement. The remainder of Defendant’s sentence
is appropriate for all the reasons stated at the time of sentencing.

IT IS SO ORDERED that Defendant’s Motion for Modification of Sentence

Vivian L. Medinilla fo

oc: Prothonotary Judge /
cc: Defendant /
Department of Justice

Investigative Services

is GRANTED, in part, and DENIED, in part.

 

 

'4 See Violation of Probation Hearing: Defendant Found in Violation, State of Delaware v. Frank
Pope, Crim. ID No. 1505018930, D.I. 18 (Del. Super. Ct. Aug. 1, 2017); see also Violation of
Probation Hearing: Defendant Found in Violation, State of Delaware v. Frank Pope, Crim. ID
No. 1505018930, D.I. 31 (Del. Super. Ct. Apr. 10, 2018); see also Sentence: ASOP VOP Order
Signed and Filed 11/25/19, State of Delaware v. Frank Pope, Crim. ID No. 1505018930, D.I. 42
(Del. Super. Ct. Nov. 20, 2019).

4